            Case 1:16-cv-00106-DAD-SAB Document 91 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     FOWLER PACKING COMPANY, INC., et                   Case No. 1:16-cv-00106-DAD-SAB
11   al.,
                                                        ORDER GRANTING PLAINTIFF’S
12                  Plaintiffs,                         SUBSTITUTION OF ATTORNEY

13           v.                                         (ECF No. 90)

14   DAVID M. LANIER, et al.,

15                  Defendants.

16

17          On August 25, 2021, Plaintiff Gerawan Farming, Inc., filed a notice of substitution of

18 attorney substituting attorney David A. Schwarz for attorney Bruce A. Wessel. Accordingly,

19 David A. Schwarz is substituted as attorney of record for Plaintiff Gerawan Farming, Inc., and
20 the Office of the Clerk is directed to terminate attorney Bruce A. Wessel.

21
     IT IS SO ORDERED.
22

23 Dated:     August 26, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
